DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 11-18 are objected to under 37 CFR 1.75 as being a duplicate of claims 2-9. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  For the purposes of examination, claims 11, 13, 14, 17 and 18 will be interpreted as depending from claim 10, claim 12 will be interpreted as depending from claim 11 and claims 15 and 16 will be interpreted as depending from claim 14.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the bottom edge" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  It is further noted that the phrase “a bottom edge” in line 13 should be changed to “the bottom edge” one the limitation from line 9 is corrected.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldmeier (2012/0088429), Li (CN206773953U) and Vihauer (2009/0127409).  Goldmeier discloses a storage and display device (Fig. 2) that can be free standing and used for toy cars (paragraph 7) having a storage body (14) with a top edge (30), a bottom edge, a front lateral edge, a rear lateral edge and a back panel (24) with a plurality of storage recesses (36, 38, 40) sized and shaped for receiving an item such as a car and a centrally positioned plate frame for detachably receiving a plate (18) with lettered indicia mounted adjacent the bottom edge (paragraphs 23-27).  Goldmeier discloses the basic inventive concept with the exception of the plate frame being formed by upper and lower ridges for slidably receiving plates, first and second slots positioned in the bottom edge of the storage body and first and second stabilizers for interlocking with the slots for supporting the storage body in an upright position.  Li discloses a plate frame formed by an upper ridge with a downwardly extending flange and a lower ridge with an upwardly extending flange that together form a plate receiving space therebetween that is equal or greater than a height of the plate for slidably retaining a plurality of plates with engraved indicia such as letters (Figs. 1 & 2, abstract).  It would have been obvious to one of ordinary skill in the art from the teaching of Li to configure the plate frame as upper and lower ridges for receiving plates with engraved indicia for the predictable results of providing an attachment structure that can be easily modified and provide plates with enhanced visual appeal.  Vihauer discloses a display device that is configured to be freestanding by having first and second stabilizer stands (Fig. 4) each having an interlocking portion formed by an upper surface thereof that includes a U-shaped portion (48), a cut out portion (46, 50) and a pair of laterally extending legs to define an outer face (Fig. 6) for interlocking within slots that extend upward beyond a bottom edge of the display device and include a shaft (30) and are configured for placement on opposite sides of a central portion of a display device and adjacent a bottom edge of the display device (Fig. 5) such that when interconnected the shaft engages the U-shaped portion and the outer face extends outward beyond the bottom edge of the display device (Fig. 6) to help retain the display device in an upright position (Fig. 6).  Since both Vihauer and Goldmeier disclose display devices that are intended to be freestanding, it would have been obvious to one of ordinary skill in the art to modify Goldmeier and Li to include the stabilizers and slots as taught by Vihauer for the predictable result of providing structures to the display device that enhance the stability.  The combination creates a device in which the stabilizers can be positioned on opposite sides of the plate frame so as to extend above and outward beyond the lower ridge.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patents 6447079, 6178679, 6167680, 2100421, 3905602, D420535, D380117, D379481 and patent publication 2004/0031700.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA HYLINSKI whose telephone number is (571)272-2684. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.H/Examiner, Art Unit 3711                                                                                                                                                                                                        
/ALVIN A HUNTER/Primary Examiner, Art Unit 3711